Appellant attempted to appeal by filing what purports to be a transcript of the record in this court. This transcript is not certified to by the clerk of the court, as the law requires. SeeMakatch v. State, 5 Okla. Cr. 34, 113 P. 200; Perkey v. State,4 Okla. Cr. 239, 111 P. 663. *Page 249 
Where an appeal is attempted to be taken by transcript of the record, the clerk of the court must certify, under the seal of the court, that such transcript contains a true and correct statement of the record in said cause. See Abel v. Blair,3 Okla. 402, 41 P. 342. The clerk is the custodian of the record, and he must certify to the truthfulness of the statements contained in such transcript, as the same appears on file and of record in his office. See Wade et al. v. Mitchell, 14 Okla. 170,79 P. 95. There is no such certificate in this record; and the appeal must therefore be dismissed.
ARMSTRONG and DOYLE, JJ., concur.